                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    GENE CYRUS GHAFFARI, BI8593,                        Case No. 19-cv-02228-CRB (PR)
                                   8                    Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9              v.
                                                                                            (ECF No. 2)
                                  10    SANTA CRUZ COUNTY SUPERIOR
                                        COURT, et al.,
                                  11
                                                        Defendant(s).
                                  12
Northern District of California
 United States District Court




                                                On May 17, 2019, the post office returned the court’s mail to plaintiff as undeliverable.
                                  13
                                       ECF No. 5. Because more than 60 days have passed since the court’s mail to plaintiff was
                                  14
                                       returned as undeliverable, and the court has received no written communication from plaintiff
                                  15   indicating a current address, the case is DISMISSED without prejudice pursuant to Local Rule 3-
                                  16   11(b).
                                  17            The clerk is instructed to close the file and terminate all pending motions (see ECF No. 2)

                                  18   as moot.

                                  19            IT IS SO ORDERED.
                                  20   Dated: July 17, 2019
                                  21                                                     ______________________________________
                                                                                         CHARLES R. BREYER
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        GENE CYRUS GHAFFARI,
                                   7                                                          Case No. 3:19-cv-02228-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        SANTA CRUZ COUNTY SUPERIOR
                                  10    COURT, et al.,
                                  11                   Defendants.

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on July 17, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  16
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Gene Cyrus Ghaffari ID: BI 8593
                                       701 Ocean Street
                                  21   Santa Cruz, CA 95060
                                  22

                                  23
                                       Dated: July 17, 2019
                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  27
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          2
